Exhibit 10.4

April 19, 2007

Wells Fargo Bank, National Association

Sixth and Marquette Avenue

MAC N9311-161

Minneapolis, Minnesota 55479

AFS SenSub Corp.

2265 Renaissance Drive, Suite 17

Las Vegas, Nevada 89119

AmeriCredit Corp.

801 Cherry Street, Suite 3900

Fort Worth, Texas 76102

 

Re:    AmeriCredit Automobile Receivables Trust 2007-B-F (the “Trust”)

Ladies and Gentlemen:

This letter will confirm the agreement of AmeriCredit Corp. (the “Company”), AFS
SenSub Corp. (the “Seller”), Wells Fargo Bank, National Association, as Trust
Collateral Agent (as defined below), the Trust and Financial Security Assurance
Inc. (“Financial Security”) that the following nonrefundable payments are to be
made in connection with, and subject to, the closing of the above-described
transaction and in consideration of the issuance by Financial Security of its
Financial Guaranty Insurance Policy (the “Policy”) in respect thereof. The
amounts payable hereunder or under the Sale and Servicing Agreement (as defined
below) to Financial Security or any other specified party shall be nonrefundable
without regard to whether Financial Security makes any payment under the Policy
or any other circumstances relating to $275,000,000 Class A-1 5.3196% Asset
Backed Notes, $435,000,000 Class A-2 5.31% Asset Backed Notes, $150,000,000
Class A-3-A 5.16% Floating Rate Asset Backed Notes, $190,000,000 Class A-3-B
LIBOR + 0.02% Floating Rate Asset Backed Notes and $450,000,000 Class A-4 LIBOR
+ 0.05% Asset Backed Notes (collectively, the “Notes”) of the Trust or provision
being made for payments of the Notes prior to maturity. Although the Premium (as
defined below) is fully earned by Financial Security as of the Closing Date, the
Premium shall be payable in periodic installments as provided herein.
Capitalized terms used herein but not defined herein shall have the meanings
specified in the Sale and Servicing Agreement dated as of April 11, 2007 (the
“Sale and Servicing Agreement”), among the Seller, the Trust, the Servicer and
Wells Fargo Bank, National Association, as Backup Servicer and Trust Collateral
Agent (the “Trust Collateral Agent”).

The payments payable pursuant to the terms hereof (except as otherwise noted)
shall constitute the “Premium” referred to in that certain Insurance and
Indemnity Agreement dated as of April 11, 2007 (the “Insurance Agreement”),
among the Trust, Financial Security, AmeriCredit Financial Services, Inc., as
Servicer (the “Servicer”), AFS SenSub Corp., as Seller (the “Seller”) and the
Company. This letter is the Premium



--------------------------------------------------------------------------------

Letter referred to in the Insurance Agreement. The obligations of the Company
and the Seller hereunder constitute obligations of the Company and the Seller
under the Insurance Agreement. Reference is also made to the Spread Account
Agreement dated as of April 11, 2007 (the “Spread Account Agreement”), among the
Trust, Financial Security and Wells Fargo Bank, National Association, as Trustee
and Collateral Agent, which contains certain defined terms used herein. The
obligations of the Trust Collateral Agent hereunder constitute the obligations
of the Trust Collateral Agent under the Sale and Servicing Agreement.

EXPECTED CLOSING DATE: April 19, 2007

 

Payee

   Amount    Type of Payment    Re:

Financial Security

   $ 135,000.00    Wire transfer    Premium

Financial Security

   $ 3,817.77    Wire transfer    Out-of-pocket Expenses

Financial Security

   $ 6,000.00    Wire transfer    Accountant’s Fees

Financial Security

   $ 54,000.00    Wire transfer    Legal Fees

Financial Security

   $ 2,500.00    Wire transfer    Legal Disbursements

Total:

   $ 201,317.77      

The Premium payable pursuant hereto shall be calculated and payable monthly in
advance on the Distribution Date (as defined in the Sale and Servicing
Agreement) in each month, and the payment on each such Distribution Date shall
be in an amount equal to 1.500 basis points (18 basis points per annum or
0.01500% per month) multiplied by the aggregate outstanding principal balance of
the Notes outstanding on such date (after giving effect to payments of principal
made on such date) (the “Note Balance” as of such date) provided that the
initial payment of Premium shall be an amount, covering the period from
April 19, 2007 through May 7, 2007 that is equal to $135,000. Such initial
payment of Premium, together with the out-of-pocket expenses of Financial
Security, the Accountant’s Fees and the Premium and the legal fees and
disbursements of counsel to Financial Security (including in respect of the Swap
Policy) specified in the table above ($201,317.77 in the aggregate) shall be
paid by the Company to Financial Security on April 19, 2007 (the “Closing
Date”).

For the purposes of calculating the Premium (including the Premium Supplement,
if any) the Note Balance shall have the respective meanings specified above,
except that the Note Balance shall not be reduced by distributions of principal
made with proceeds of the Policy.

If an Event of Default occurs and is continuing under the Insurance Agreement,
Financial Security will be entitled on each Distribution Date to a Premium
Supplement, in addition to the premium described in the second preceding
paragraph, equal to 4.1667 basis points (50 basis points per annum or
0.041667% per month) multiplied by the Note Balance on such date (after giving
effect to payments of principal made on such date).

 

PREMIUM LETTER



--------------------------------------------------------------------------------

Payments of Premium (including any Premium Supplement) shall be made by Federal
funds wire transfers to Financial Security with the following details
specifically stated on the wire instructions, unless another account is
designated to you in writing by a Managing Director of Financial Security:

 

Bank: The Bank of New York ABA #: 021000018 For the Account of: Financial
Security Assurance Inc. Account #: 8900297263 Policy Number: 51831A-N

 

PREMIUM LETTER



--------------------------------------------------------------------------------

This letter may be executed in any number of counterparts, each of which so
executed shall be deemed an original and all of which taken together shall
constitute but one letter.

 

Very truly yours, FINANCIAL SECURITY ASSURANCE INC. By:  

/s/ Ravi Gandhi

Name:   Ravi Gandhi Title:   Managing Director

 

Agreed to and accepted by: AMERICREDIT CORP. By:  

/s/ Susan B. Sheffield

Name:   Susan B. Sheffield Title:   Senior Vice President, Structured Finance
AFS SENSUB CORP. By:  

/s/ Sheli Fitzgerald

Name:   Sheli Fitzgerald Title:   Vice President, Structured Finance

WELLS FARGO BANK, NATIONAL ASSOCIATION,

not in its individual capacity
but solely as Trust Collateral Agent

By:  

/s/ Marianna C. Stershic

Name:   Marianna C. Stershic Title:   Vice President

 

PREMIUM LETTER



--------------------------------------------------------------------------------

AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2007-B-F  

by WILMINGTON TRUST COMPANY, not in its individual capacity but solely as

Owner Trustee

By:  

/s/ J. Christopher Murphy

Title:   Financial Services Officer

 

PREMIUM LETTER